Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the one or more burst discs in a form of a projectile recited in claims 1, 8, 13 and
the two or more vessels disposed in parallel, recited in claims 15 and 16
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment to claims 1, 8, and 13 recites “wherein the one or more burst discs are in a form of a projectile”. The examiner is unclear as to:
what exactly the “projectile” shape is (not shown in figures nor discussed in the specification). Anything can be considered a “projectile” if its thrown, for example.
the term “form a projectile” and if it requires anything special about the behavior of the disc when it ruptures (i.e. is it actually shot out of the tool or is it only a "form"?). This is further shown by the lack of details in the specification and drawings.
Claims 2-7, 9-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claims 1, 8, and 13. 

Claims 3 and 11 recites “radially positioning the one or more C02 filled perforating units within the wellbore”. This is confusion as examiner is unsure what “radially positioning…within the wellbore” means. The specification does not provide any explanation as to what it means. For the purpose of examination, the term “radially positioned…within the wellbore” has been construed to be any position in which the C02 filled units perforate in a radial direction. 

Claim 9 recites “rapidly heating”. The term “rapidly” is a relative term which renders the claim indefinite. The term "rapidly" is not defined by the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the definite and non-subjective demarcation between "rapid" and "slow"? For the purpose of examination, the term “rapidly heating” has been construed to be any type of heating effect. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 11, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2,732,800) and R.A. Whitmore (U.S. 2,691,459). The independent claims will be addressed first so that similar dependent claims may be addressed together. 

Regarding claim 1, Tiernan et al. disclose a method for perforating a downhole formation (refer to abstract) comprising: attaching a gas perforating device (see fig. 6 and para 0049: gases are generated when propellant 30 is ignited) to a wireline (26; para 0029), wherein the gas perforating device comprises one or more propellant filled perforating units (36, see fig. 6), and the one or more propellant filled perforating units (36) each comprise a body section (20) and one or more burst discs (50; para 0049) along the body section (20; also refer to fig. 3); disposing the gas perforating device at a depth within a wellbore (see fig. 6); and detonating the one or more propellant filled perforating units (36; para 0049: the propellant is ignited) to perforate one or more surfaces selected from the group consisting of the wellbore casing, cement, and the downhole formation (para 0009: the gas produced are used to extend the fractures in the downhole formation).
However, Tiernan et al. fail to teach a C02 perforating device wherein the C02 perforating device comprises one or more C02 filled perforating units, wherein the one or more burst discs are in a form of a projectile. 
D.L. Coursen teaches that it is known to use blasting cartridges comprising liquid carbon dioxide, which when heated, produces gas under extremely high pressure inside the cartridges and are released through venting ports. By inserting the cartridges into a borehole, the sudden release of the gas under high pressure produces a highly satisfactory shattering action without any danger of setting a dusty or gassy mine on fire. Blasting cartridge assemblies of this type are in use today, particularly in dangerous coal mines (refer to col. 1 lines 20-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tiernan et al.  and D.L. Coursen to have substituted the one or more propellant filled perforating units of Tiernan et al. with one or more C02 filled perforating units, for the purpose of design optimization since its known to use liquid carbon dioxide to produce highly satisfactory shattering action/perforation in boreholes, as taught by D.L. Coursen (refer to col. 1 lines 27-34). 
	Tiernan et al. further disclose that rupture disc/ burst discs (50) separates the well fluids from the propellant burn chamber (50) prior to ignition of the propellant (30; refer to para 0030).
	However, the combination of Tiernan et al. and D.L. Coursen fail to teach wherein the one or more burst discs are in a form of a projectile. 
	R.A. Whitmore teaches a perforating gun (see figs. 1-2) comprising a friable/breakable (refer to col. 4 lines 60-74), dome-shaped (projectile shape) rupture seal (30, see fig. 2) for closing and sealing the nuzzles or discharge openings (12, 14) of the perforating gum from well fluids (see figs. 1-2) and refer to col. 1 lines 1-5). A perforating unit (16) is in alignment with openings (12, 14). The dome-like configuration will result in the setting up of compressional forces through the body of the rupture seal (30), which forces will be directed to the edges thereof (refer to col. 6 lines 9-45), thereby preventing the seal from being prematurely ruptured due to pressure exerted from the well fluids against the exterior of the seal. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the rupture disc of Tiernan et al., as modified by D.L. Coursen, to have be in form of a projectile, as taught by R.A. Whitmore. The projectile shape will prevent the rupture disc from being prematurely ruptured due to pressure exerted from the well fluids against the exterior of the seal (refer to col. 6 lines 9-45). 
	Examiner also notes that a change in shape is generally recognized as being within the level of ordinary skill in the art, In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA1966). 

Regarding claim 8, Tiernan et al. disclose a method for perforating a downhole formation (refer to abstract), comprising: disposing a well tool (see fig. 6) in a wellbore (10), the well tool comprising one or more vessels (20) filled with a propellant (30); rapidly heating the propellant via an electrical charge (para 0030: the propellant is ignited via an electric match device) within the one or more vessels (in order to ignite the propellant 30 with the match, the electric match device will have to within and/or in contact with the propellant 30) to form high pressure gas (refer to para 0049); rupturing burst discs (50) with the high pressure gas (see fig. 6 and refer to para 0049); and after the rupturing ruptures the burst discs, discharging the high pressure gas via one or more directional outlets (24) associated with each of the one or more vessels (20) to perforate the downhole formation (para 0009: the gas produced are used to extend the fractures in the downhole formation).
However, Tiernan et al. fail to teach the one or more vessels filled with carbon dioxide liquid. 
D.L. Coursen discloses that it is known to use blasting cartridges comprising liquid carbon dioxide, which when heated, produces gas under extremely high pressure inside the cartridges and are released through venting ports. By inserting the cartridges into a borehole, the sudden release of the gas under high pressure produces a highly satisfactory shattering action without any danger of setting a dusty or gassy mine on fire. Blasting cartridge assemblies of this type are in use today, particularly in dangerous coal mines (refer to col. 1 lines 20-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tiernan et al.  and D.L. Coursen to have substituted the one or more propellant filled perforating units of Tiernan et al. with one or more C02 filled perforating units, for the purpose of design optimization since its known to use liquid carbon dioxide to produce highly satisfactory shattering action/perforation in boreholes, as taught by Tiernan et al. (refer to col. 1 lines 20-34).
Tiernan et al. further disclose that rupture disc/ burst discs (50) separates the well fluids from the propellant burn chamber (50) prior to ignition of the propellant (30; refer to para 0030).
	However, the combination of Tiernan et al. and D.L. Coursen fail to teach wherein the one or more burst discs are in a form of a projectile. 
	R.A. Whitmore teaches a perforating gun (see figs. 1-2) comprising a friable/breakable (refer to col. 4 lines 60-74), dome-shaped (projectile shape) rupture seal (30, see fig. 2) for closing and sealing the nuzzles or discharge openings (12, 14) of the perforating gum from well fluids (see figs. 1-2) and refer to col. 1 lines 1-5). A perforating unit (16) is in alignment with openings (12, 14). The done-like configuration will result in the setting up of compressional forces through the body of the rupture seal (30), which forces will be directed to the edges thereof (refer to col. 6 lines 9-45), thereby preventing the seal from being prematurely ruptured due to pressure exerted from the well fluids against the exterior of the seal. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the rupture disc of Tiernan et al., as modified by D.L. Coursen, to have be in form of a projectile, as taught by R.A. Whitmore. The projectile shape will prevent the rupture disc from being prematurely ruptured due to pressure exerted from the well fluids against the exterior of the seal (refer to col. 1 lines 27-34). 
	Examiner also notes that a change in shape is generally recognized as being within the level of ordinary skill in the art, In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA1966). 

Regarding claim 13, Tiernan et al. disclose a system for perforating a downhole formation (refer to abstract), comprising: a well tool (see fig. 6) disposed on a wireline (26; para 0029), the well tool comprising: one or more vessels (20) filled with a propellant (30); one or more directional outlets (24) associated with each of the one or more vessels (20); an electrical charge generation device para 0030: the propellant is ignited via an electric match device) configured to rapidly heat the propellant to form a high pressure gas (refer to para 0049); one or more burst discs (50) associated with each of the one or more vessels (20) configured to discharge the high pressure gas  through the one or more directional outlets (24).
However, Tiernan et al. is silent to an actuation mechanism configured to activate the electrical charge generation device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiernan et al., to include an actuation mechanism for activating the electric match device when used as the igniter. 
However, Tiernan et al. also fail to teach the one or more vessels filled with carbon dioxide liquid. 
D.L. Coursen discloses that it is known to use blasting cartridges comprising liquid carbon dioxide, which when heated, produces gas under extremely high pressure inside the cartridges and are released through venting ports. By inserting the cartridges into a borehole, the sudden release of the gas under high pressure produces a highly satisfactory shattering action without any danger of setting a dusty or gassy mine on fire. Blasting cartridge assemblies of this type are in use today, particularly in dangerous coal mines (refer to col. 1 lines 20-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tiernan et al.  and D.L. Coursen to have substituted the one or more propellant filled perforating units of Tiernan et al. with one or more C02 filled perforating units, for the purpose of design optimization since its known to use liquid carbon dioxide to produce highly satisfactory shattering action/perforation in boreholes, as taught by Tiernan et al. (refer to col. 1 lines 20-34).  
Tiernan et al. further disclose that rupture disc/ burst discs (50) separates the well fluids from the propellant burn chamber (50) prior to ignition of the propellant (30; refer to para 0030).
	However, the combination of Tiernan et al. and D.L. Coursen fail to teach wherein the one or more burst discs are in a form of a projectile. 
	R.A. Whitmore teaches a perforating gun (see figs. 1-2) comprising a friable/breakable (refer to col. 4 lines 60-74), dome-shaped (projectile shape) rupture seal (30, see fig. 2) for closing and sealing the nuzzles or discharge openings (12, 14) of the perforating gum from well fluids (see figs. 1-2) and refer to col. 1 lines 1-5). A perforating unit (16) is in alignment with openings (12, 14). The done-like configuration will result in the setting up of compressional forces through the body of the rupture seal (30), which forces will be directed to the edges thereof (refer to col. 6 lines 9-45), thereby preventing the seal from being prematurely ruptured due to pressure exerted from the well fluids against the exterior of the seal. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the rupture disc of Tiernan et al., as modified by D.L. Coursen, to have be in form of a projectile, as taught by R.A. Whitmore. The projectile shape will prevent the rupture disc from being prematurely ruptured due to pressure exerted from the well fluids against the exterior of the seal (refer to col. 1 lines 27-34). 
	Examiner also notes that a change in shape is generally recognized as being within the level of ordinary skill in the art, In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA1966). 

Regarding claims 3 and 11, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore teach all the features of this claim as applied to claims 1 and 8; Tiernan et al. further disclose radially positioning the one or more C02 filled perforating units within the wellbore (see figs.1-6 showing charges 40 arranged to fire shots in a radial direction).  

Regarding claim 6, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore teach all the features of this claim as applied to claim 1 above; Tiernan et al. further disclose the perforating device comprises two or more filled perforating units (see fig. 5 and refer to para 0030).
However, Tiernan et al., D.L. Coursen, and R.A. Whitmore is silent to detonating the two or more filled perforating units at different times and at different depths. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore, to have detonated the two or more filled perforating units at different times and at different depths, as the tool is lowered downhole so as to selectively fracture and produce different zones at different times. This will ensure that  hydrocarbon gas from a first zone be produced without interfering with the production of liquid for a second zone as gas is known to limit pumping efficiency when liquids are produced using downhole pumps.

Regarding claim 9, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore teach all the features of this claim as applied to claim 8 above; Tiernan et al., as modified by D.L. Coursen, further disclose wherein the well tool comprises two or more vessels (see fig. 5), the method comprising: disposing the well tool at first depth within the wellbore and rapidly heating (refer to D.L. Coursen, col. 1 lines 20-27) and discharging a first of the two or more vessels (refer to Tiernan et al., para 0030: the wireline lowers the perforating tool wherein the first stage can be fired at a first time); disposing the well tool at a second depth within the wellbore and rapidly heating (refer to D.L. Coursen, col. 1 lines 20-27) and discharging a second of the two or more vessels (refer to para 0030: the shots are performed at differing times during one trip).

Regarding claim 14, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore teach all the features of this claim as applied to claim 13 above; Tiernan et al., as modified by D.L. Coursen, further disclose wherein when the system comprises two or more vessels (20; see fig. 5), the two or more vessels are disposed in series relative to one another (see fig. 5), wherein the bottom of a first vessel is positioned above the top of a subsequent additional vessel (see fig. 5).  

Claims 2, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2732800) and R.A. Whitmore (U.S. 2,691,459) as applied to claims 1, 8, and 13 above, and further in view of Harrigan et al. (U.S. 2021/0277724A1).

Regarding claims 2, 10, 12, and 18, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore teach all the features of this claim as applied to claims 1, 8, and 13 above; Tiernan et al. disclose disposing the well tool at a desired depth within the wellbore (see fig. 6) and radially positioning the one or more vessels within the wellbore proximate to an internal surface of the wellbore (see figs. 5 and 6).
However, the combination of the Tiernan et al., D.L. Coursen, and R.A. Whitmore fail to teach stabilizing a position of the C02 perforating device within the wellbore by a positioning member.
Harrigan et al. teach a wellbore perforating tool (460, see fig. 6B) comprising stabilizers/positioning member (400) for stabilizing the perforating to within the wellbore (20; para 0032-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore to include stabilizers, as taught by Harrigan et al., so as to ensure that the fractures are propagated at the desired angle and orientation within the formation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2732800) and Whitmore (U.S. 2,691,459) as applied to claim 1 above, and further in view of Ferguson et al. (U.S. 2016/0145989A1). 

Regarding claim 4, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore teach all the features of this claim as applied to claim 1 above; however, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore is silent to wherein two or more C02 filled perforating units are detonated simultaneously.  
Ferguson et al. disclose a perforating assembly (22, fig. 2) in a wellbore comprising zones (38a-c), wherein multiple zones could be perforated simultaneously (refer to para 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore to detonate two or more C02 filled perforating units simultaneously, for perforating multiple zones simultaneously, so as to comingle reservoir fluid from different zones into one well for production to surface. 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2732800) and Whitmore (U.S. 2,691,459) as applied to claim 1 above; and further in view of Norbeck et al. (U.S. 2020/0217181A1).

Regarding claims 5 and 19, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore teach all the features of this claim as applied to claims 1 and 13; Tiernan et al., as modified by D.L. Coursen further disclose an arrangement with two perforating units comprising perforating charges (40, fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 6 of Tiernan et al., to have two or more CO2 filled perforating units, for the purpose of perforating multiple formation layers downhole without having to do multiple runs downhole when only one unit is involved. This will also save time and cost by reducing the number of time the tool will be raised and lowered into the formation. 
However, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore fail to teach the two or more C02 filled perforating units to discharge at different perforating pressures.  
Norbeck et al. teach that the variability in the magnitude of principal stress along a wellbore due to different formation lithology and heterogeneity in rock properties can cause perforation cluster interval to experience different fracture propagation pressure, enabling certain fracture zones to grow more easily and take flow more easily (refer to para 0147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tiernan et al., D.L. Coursen, R.A. Whitmore, and Norbeck et al. before him or her, to have had the two or more C02 filled perforating units discharge at different perforating pressures, depending on the type of rock lithology being perforated to ensure the fractured zones to grow easily and take flow easily, as taught by Norbeck et al. (refer to para 0147).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2732800) and Whitmore (U.S. 2,691,459) as applied to claim 1 above; and further in view of Hales et al. (U.S. 2015/0240607A1).

Regarding claim 7, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore teach all the features of this claim as applied to claim 1 above; however, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore is silent to after detonation of the CO2 perforating device, retrieving the CO2 perforating device from the wellbore, replacing one or more burst discs associated with each of the one or more CO2 filled perforating units, refilling each of the one or more CO2 filled perforating units with liquid CO2 such that the CO2 perforating device can be used in a subsequent perforation operation.
Hales et al. teach a perforating apparatus (see figs. 3A, 3B), wherein the charge carrier is re-usable and not destroyed upon detonation (refer to para 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tiernan et al., D.L. Coursen, R.A. Whitmore, and Hales et al. before him or her, to include: after detonation of the CO2 perforating device, retrieving the CO2 perforating device from the wellbore, replacing one or more burst discs associated with each of the one or more CO2 filled perforating units, refilling each of the one or more CO2 filled perforating units with liquid CO2, for the purpose of result of re-using the CO2 perforating device at different perforation operations to save cost. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2732800) and Whitmore (U.S. 2,691,459) as applied to claim 13 above, and further in view of Hromas et al. (U.S. 2005/0178554A1).

Regarding claims 15-16, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore teach all the features of this claim as applied to claim 13 above; however, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore fail to teach wherein the system comprises two or more vessels disposed in parallel, configured to perforate at a same depth; wherein the system comprises vessels arranged in series and in parallel, where two or more vessels are configured to perforate at a same depth and two or more vessels are configured to perforate at a different depth.  
Hromas et al. teach two or more vessels (224) disposed in parallel (see fig. 3), configured to perforate at a same depth (see fig. 3: charges 224 will perforate at same depth); wherein the system comprises vessels (224) arranged in series and in parallel (see fig. 3), where two or more vessels are configured to perforate at a same depth (first 3 vessels arranged in parallel will perforate at the same depth) and two or more vessels are configured to perforate at a different depth (any of two charges 224 arranged in series and below the first 3 arranged in parallel will perforate at different depths). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tiernan et al., D.L. Coursen, R.A. Whitmore, and Hromas et al. before him or her, to the system comprises two or more vessels disposed in parallel, configured to perforate at a same depth; wherein the system comprises vessels arranged in series and in parallel, where two or more vessels are configured to perforate at a same depth and two or more vessels are configured to perforate at a different depth, as taught by Gilliat et al., for optimizing the perforation system to achieve 360 degree perforation around the zone of interest. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2732800) and Whitmore (U.S. 2,691,459) as applied to claim 13 above, and further in view of Robey et al. (U.S. 2017/0175500A1).

Regarding claim 17, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore teach all the features of this claim as applied to claim 13 above; however, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore fail to teach a packing element to control a position of the well tool within a wellbore.
Robey et al. teach a perforating string (12, fig. 1) and a packing element (26) to control a position of the well tool within a wellbore (16; see fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore to include a packing element, as taught by Robey et al., to stabilize the position of the well tool within a wellbore when the tool reaches a desired location. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2,732,800) and R.A. Whitmore (U.S. 2,691,459) as applied to claim 13 above, and further in view of Bulekbay et al. (U.S. 10,450,839B2).

Regarding claim 20, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore teach all the features of this claim as applied to claim 13 above; Tiernan et al., as modified by D.L. Coursen, further disclose wherein the one or more vessels (20) filled with carbon dioxide (see DL. Coursen, col. 1 lines 20-34) are insulated vessels (fig. 6 shows upper section of 120 contain propellant 30 sealed/insulated from the surrounding wellbore, the upper section containing charges 40, and lower section sealed by disc 50).
However, the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore fail to teach the vessels being vacuum insulated. 
Bulekbay et al. teach a canister (102, fig. 2A) having a first chamber (212) and a second chamber (204). The second chamber (204) has sufficient insulation to keep a cold source (206) at a desired temperature. For example, the second chamber can be vacuum insulated (refer to col. 4 lines 27-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tiernan et al., D.L. Coursen, and R.A. Whitmore, to have the gas vessels being vacuum insulated, so that the gas is kept at a desired temperature for the appropriate amount of time (refer to col. 4 lines 27-50).
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on at least one of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over R.A. Whitmore (U.S. 2,691,459) above.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672
/BLAKE MICHENER/Primary Examiner, Art Unit 3676